DETAILED ACTION
The office action is in response to original application filed on 6-18-20. Claims 1-17 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Calim 17 recites “memory including computer program code”, the memory should be labeled as "non-transitory".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2018/0187653 to Kolhatkar et al. (“Kolhatkar”).
Regarding claim 1, Kolhatkar discloses a hybrid power system (fig. 1, hybrid power generation system), comprising: at least one first isolation transformer (first transformer 118) having an input configured to be connectable to an output (114a) of a power supply (generator 106); an energy storage system (124) having at least one energy storage device and a power conversion system (fig. 1) having at least one DC-to-AC converter (110 or 130) connected to the at least one energy storage device; and at least one second isolation transformer (134) configured as a step-up isolation transformer (para; 0022, lines 12-13, second transformer 134 may be configured to operate as a step-up transformer) having an input connected to an output of the storage system (figs. 1, 5).
Regarding claim 2, Kolhatkar discloses a power supply for generating AC power (para; 0020, AC power from the stator 114 of the generator 106 and multiphase MV power having a frequency (e.g. 50 Hz/60 Hz)).
Regarding claim 6, Kolhatkar discloses the energy storage system comprises: plural energy storage devices (fig. 5, plural 124), each of said plural energy storage devices including at least one battery module (para; 020, lines 13-14, term "battery bank," as used herein, refers to a combination of a plurality of battery modules or batteries).
Regarding claim 7, Kolhatkar discloses the at least one second isolation transformer comprises: plural isolation step-up voltage transformers (134), each of said plural isolation step-up voltage transformers being connected to one of plural DC-to-AC converters (fig. 2, 203) of the storage system.
Regarding claim 8, Kolhatkar discloses an output node (fig. 1, Q1) for connecting an output of the first isolation transformer and a parallel (fig. 1) stepped up voltage output of the second isolation transformer (134).
Regarding claim 9, Kolhatkar discloses the output node is a connection for supplying power of the hybrid power system to a load (grid 120 to loads).
Regarding claims 10 and 16, Kolhatkar discloses the output node is a power utility grid (120).
Regarding claim 12, Kolhatkar discloses an energy storage feeder protection switch (Q1) connected in series between an output of the at least one isolation step-up voltage transformer (output # 118) and the output node.
Regarding claim 14, Kolhatkar discloses a control unit (para; 0024, lines 10-12, gate control signal provided to the corresponding switches Q1, to provide a desired output to the grid 120) for controlling outputs of the power supply and the energy storage system.
Regarding claim 15, Kolhatkar discloses generating AC power via an AC power supply (fig. 1, generator 106); supplying the power via at least a first isolation transformer (first transformer 118) to an output node (fig. 1 ,Q1); storing energy in an energy storage system (124) as DC voltage (126); supplying power from the energy storage system to the output node via a DC-to-AC converter (110) and a step-up isolation transformer (134), the energy storage system, DC-to-AC converter and step-up isolation transformer being connected in parallel with the AC power supply and first isolation transformer to the output node (fig. 1, # 104 parallel connection to # 106 and # 118 to Q1); and controlling the AC power supply and the energy storage system to regulate a power supplied to the output node (gate control signal provided to the corresponding switches Q1, to provide a desired output to the grid 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0187653 to Kolhatkar et al. (“Kolhatkar”) in view of US 2018/0198392 to Wagoner et al. (“Wagoner”).
Regarding claim 3, Kolhatkar discloses all the claim limitation as set forth in the rejections of claim above.
But, Kolhatkar does not discloses the power supply is a gas turbine generator.
However, Wagoner discloses the power supply is a gas turbine generator (para; 0084, line 10, gas turbine, or other suitable power generation system).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar by adding gas 
Regarding claim 17, Kolhatkar discloses a control unit (para; 0024, lines 10-12, gate control signal provided to the corresponding switches Q1, to provide a desired output to the grid 120) for controlling a hybrid power system (fig. 1, hybrid power generation system), generate AC power via an AC power supply (generator 106); supply the power via at least a first isolation transformer (first transformer 118) to an output node (fig. 1 ,Q1); store energy in an energy storage system (124) as DC voltage (126); supply power from the energy storage system to the output node via a DC-to-AC converter (110) and a step-up isolation transformer (134), the energy storage system, DC-to-AC converter and step-up isolation transformer being connected in parallel with the AC power supply and first isolation transformer (fig. 1, # 104 parallel connection to # 106 and # 118 to Q1) to the output node; and control the AC power supply and the energy storage system to regulate a power supplied to the output node (gate control signal provided to the corresponding switches Q1, to provide a desired output to the grid 120).
But, Kolhatkar does not discloses a communication interface; at least one processor; and at least one memory including computer program code; the at least 
However, Wagoner discloses a communication interface (fig. 12, computing device(s) 1210); at least one processor (one or more processor(s) 1210A); and at least one memory including computer program code (one or more memory device(s) 1210B); the at least one memory and the computer program code configured to, with the at least one processor, cause the control unit to (control device 174):
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar by adding computing device as part of its configuration as taught by Wagoner, in order to perform operations using interfacing with one or more network, including for example, transmitters, receivers, ports, controllers, antennas, in a power generation system.
Claims 4 and 5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0187653 to Kolhatkar et al. (“Kolhatkar”) in view of US 2018/0198392 to Wagoner et al. (“Wagoner”) and further US 6,188,139 to Thaxton et al. (“Thaxton”).
Regarding claim 4, Kolhatkar in view of Wagoner discloses all the claim limitation as set forth in the rejections of claims above.

However, Thaxton discloses plural gas turbine generators connected in parallel (fig. 3, gas turbine generator sets 61-64).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar in view of Wagoner by adding plural gas turbine as part of its configuration as taught by Thaxton, in order to provide uninterrupted power supply to the load.
Regarding claim 5, Kolhatkar discloses the at least one first isolation transformer comprises: plural isolation transformers (fig. 2, plural # 134),
But, Kolhatkar in view of Wagoner does not discloses each of said isolation transformers being connected to one of the plural gas turbine generators.However, Thaxton discloses each of said isolation transformers being connected to one of the plural gas turbine generators (fig. 3, gas turbine generator sets 61-64 connected to transformers 67-74).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar in view of Wagoner by adding plural gas turbine as part of its configuration as taught by Thaxton, in order to provide uninterrupted power supply to the load.

Claims 11 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0187653 to Kolhatkar et al. (“Kolhatkar”) in view of US 2014/0028289 to Ohnemus et al. (“Ohnemus”).
Regarding claim 11, Kolhatkar discloses a power supply feeder protection switch (switch between # 106 to 114a) connected in series between an output (Q1) of the at least one first isolation transformer (118) and the output node.
But, Kolhatkar does not discloses a meter 
However, Ohnemus discloses a meter (fig. 1, secondary coil 46 of isolation transformer 18 and monitor circuit 50).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar by adding monitor device as part of its configuration as taught by Ohnemus, in order to measure voltage across output capacitor is provided to power a load.
Regarding claim 13, Kolhatkar discloses a site protection switch (switch from 114 to 114a and Q1)
But, Kolhatkar does not discloses a site meter 
However, discloses a site meter (fig. 1, secondary coil 46 of isolation transformer 18 and monitor circuit 50)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kolhatkar by adding 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiwari et al. US 2016/0352105 Al - A hybrid AC and DC distribution system includes a doubly fed induction generator (DFIG), a DC distribution bus, an AC/DC converter, an AC distribution bus, and a DC/AC converter. The DFIG includes a rotor and a stator, and is configured to generate a first AC power at the rotor and a second AC power at the stator.Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836